  Case
   Case2:21-cv-00220-JRG
        2:21-cv-00220 Document
                         Document
                               1-6 5Filed
                                       Filed
                                           06/17/21
                                             06/17/21Page
                                                       Page
                                                          9 of
                                                            1 of
                                                               152PageID
                                                                   PageID#:
                                                                          #: 3557 Submitted
                                                                          Electronically
                                                                                                  6/4/2021 2:34 PM
                                                                                          Gregg County District Clerk
                                                                                          By: Debbie Kinney ,deputy



                                  CAUSE NO. 2021-867-CCL2

 JAMES DAVID COLLINS                                   §       IN THE COUNTY COURT
     Plaintiff                                         §
                                                       §
 VS.                                                   §       AT LAW NO. 2
                                                       §
 WALMART, INC., WALMART # 572, and                     §
 GEORGE’S PREPARED FOODS, LLC                          §
     Defendants                                        §       GREGG COUNTY, TEXAS

                  DEFENDANT GEORGE’S PREPARED FOODS, LLC’S
                             ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW GEORGE’S PREPARED FOODS, LLC, hereinafter referred to as

Defendant, and files this its Original Answer to Plaintiff s Original Petition, and in support thereof

would respectfully represent and show unto the Court the following:

                                                  I.

       Defendant denies each and every, all and singular, the material allegations contained in

Plaintiff s Original Petition, demands strict proof thereof and of this puts itself upon the country.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final trial and

hearing hereof, that no recovery be had from Defendant, but that Defendant go hence without delay

and recovers its cost, and for such other and further relief to which Defendant may be justly entitled

and will ever pray.




DEFENDANT GEORGE’S PREPARED FOODS, LLC’S ORIGINAL ANSWER                                  Page 1
  Case
  Case 2:21-cv-00220-JRG
       2:21-cv-00220 Document
                         Document
                              1-6 5Filed
                                      Filed
                                         06/17/21
                                            06/17/21Page
                                                      Page
                                                         10 2ofof152 PageID
                                                                     PageID #:
                                                                            #: 36
                                                                               58




                                              Respectfully submitted,

                                              WALTERS BALIDO & CRAIN, L.L.P.


                                                    /s/ Sarah Holley Long
                                              BY:______________________________________
                                                    SARAH HOLLEY LONG - 24036798
                                                    Meadow Park Tower, Suite 1500
                                                    10440 North Central Expressway
                                                    Dallas, Texas 75231
                                                    Telephone: 214-749-4805
                                                    Facsimile: 214-760-1670
                                                    LongEDocsNotifications@wbclawfirm.com


                                 CERTIFICATE OF SERVICE

      This is to certify that on this the 4th day of June, 2021, a true and correct copy of the above
document has been forwarded to all counsel of record.


                                                      /s/ Sarah Holley Long
                                                      ____________________________________
                                                      SARAH HOLLEY LONG




DEFENDANT GEORGE’S PREPARED FOODS, LLC’S ORIGINAL ANSWER                                 Page 2
